UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:001-34814 Capitol Federal Financial, Inc. (Exact name of registrant as specified in its charter) Maryland27-2631712 (State or other jurisdiction of incorporation(I.R.S. Employer or organization)Identification No.) 700 Kansas Avenue, Topeka, Kansas66603 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (785) 235-1341 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer, large accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filerþSmaller Reporting Company¨ (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ As of July 29, 2011, there were 167,498,133 shares of Capitol Federal Financial, Inc. Common Stock outstanding. PART I FINANCIAL INFORMATION Page Number Item 1.Financial Statements (Unaudited): Consolidated Balance Sheets at June 30, 2011 and September 30, 2010 3 Consolidated Statements of Operations for the three and nine months ended June 30, 2011 and June 30, 2010 4 Consolidated Statement of Stockholders’ Equity for the nine months ended June 30, 2011 6 Consolidated Statements of Cash Flows for the nine months ended June 30, 2011 and June 30, 2010 7 Notes to Consolidated Financial Statements 9 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3.Quantitative and Qualitative Disclosure about Market Risk 78 Item 4.Controls and Procedures 83 PART II OTHER INFORMATION Item 1.Legal Proceedings 83 Item 1A. Risk Factors 84 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 84 Item 3.Defaults Upon Senior Securities 84 Item 4.(Removed and Reserved) 84 Item 5.Other Information 84 Item 6.Exhibits 84 Signature Page 85 INDEX TO EXHIBITS 86 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements CAPITOL FEDERAL FINANCIAL, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) June 30, September 30, ASSETS: Cash and cash equivalents (includes interest-earning deposits of $143,446 and $50,771) $ $ Securities: Available-for-sale (“AFS”) at estimated fair value (amortized cost of $1,225,848 and $1,009,142) Held-to-maturity (“HTM”) at amortized cost (estimated fair value of $2,739,016 and $1,913,454) Loans receivable, net (of allowance for credit losses (“ACL”) of $14,856 and $14,892) Bank-owned life insurance (“BOLI”) Capital stock of Federal Home Loan Bank (“FHLB”), at cost Accrued interest receivable Premises and equipment, net Real estate owned (“REO”), net Income taxes receivable, net Other assets TOTAL ASSETS $ $ LIABILITIES: Deposits $ $ Advances from FHLB, net Other borrowings Advance payments by borrowers for taxes and insurance Income taxes payable Deferred income tax liabilities, net Accounts payable and accrued expenses Total liabilities STOCKHOLDERS’ EQUITY: Preferred stock ($0.01 par value) 100,000,000 shares authorized; none issued Common stock ($0.01 par value) 1,400,000,000 shares authorized, 167,498,133 shares issued;167,498,133and 73,992,678 shares outstanding as of June 30, 2011 and September 30, 2010, respectively Additional paid-in capital Unearned compensation, Employee Stock Ownership Plan (“ESOP”) ) ) Unearned compensation, Recognition and Retention Plan (“RRP”) ) ) Retained earnings Accumulated other comprehensive income (“AOCI”), net of tax Less shares held in treasury (0 and 17,519,609 shares as of June 30, 2011 and September 30, 2010, respectively, at cost) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements. 3 CAPITOL FEDERAL FINANCIAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except share and per share data) For the Three Months Ended For the Nine Months Ended June 30, June 30, INTEREST AND DIVIDEND INCOME: Loans receivable $ Mortgage-backed securities ("MBS") Investment securities Capital stock of FHLB Cash and cash equivalents 43 61 Total interest and dividend income INTEREST EXPENSE: FHLB advances Deposits Other borrowings Total interest expense NET INTEREST INCOME PROVISION FOR CREDIT LOSSES NET INTEREST INCOME AFTER PROVISION FOR CREDIT LOSSES OTHER INCOME: Retail fees and charges Insurance commissions Loan fees Income from BOLI Gain on securities, net Other income, net Total other income OTHER EXPENSES: Salaries and employee benefits Communications, information technology, and occupancy Federal insurance premium Deposit and loan transaction costs Regulatory and outside services Advertising and promotional Contribution to Capitol Federal Foundation (“Foundation”) Other expenses, net Total other expenses INCOME BEFORE INCOME TAX EXPENSE INCOME TAX EXPENSE NET INCOME $ (Continued) 4 For the Three Months Ended For the Nine Months Ended June 30, June 30, Basic earnings per common share $ Diluted earnings per common share $ Dividends declared per public share $ Basic weighted average common shares Diluted weighted average common shares (Concluded) See accompanying notes to consolidated financial statements. 5 CAPITOL FEDERAL FINANCIAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) (Dollars in thousands) Additional Unearned Total Common Paid-In Compensation- Retained AOCI Treasury Stockholders' Stock Capital ESOP RRP Earnings (Loss) Stock Equity Balance at October 1, 2010 $ $ $ ) $ ) $ $ $ ) $ Comprehensive income: Netincome Other comprehensive (loss) income: Changes in unrealized gain/losses on securities AFS, net of deferred income taxes of $2,677 ) ) Total comprehensive income ESOP activity, net RRP activity, net (4
